Order, Supreme Court, New York County, entered July 2, 1975, denying plaintiffs’ motion for a temporary injunction, unanimously affirmed. Respondents shall recover of appellants $40 costs and disbursements of this appeal. The temporary injunction was properly denied, plaintiffs not having shown a clear right to the relief requested. Moreover, since in any event the Chase Manhattan Bank may not be prevented from selling the subject stock to a third party, the relief sought by plaintiffs is of no avail. And finally, it appears that plaintiffs have an adequate remedy at law. Concur—Lupiano, J. P., Tilzer, Lane and Nunez, JJ.